Title: To Thomas Jefferson from Philip Mazzei, 15 April 1803
From: Mazzei, Philip
To: Jefferson, Thomas


          
            Pisa, 15 Aprile, 1803.
          
          Dopo la mia dei 6 xbre 1800 (che Ella ricevè) Le scrissi il 5 Febb., il 2 e il 30 Luglio, il 28 7bre, e il 15 9bre 1801. Il 28 7bre Le mandai in un sacchettino dei noccioli di pesche di varie qualità. Al principio Apr. 1802 mi pervennero da Milano coll’istesso corriere le 2 sue dei 29 Ap. 1800, e dei 17 Marzo 1801. Le risposi subito il 10 Aprile, sul punto della mia partenza per Pietroburgo; Le scrissi da Venezia il 17 do. e il 15 Febb. passato Le resi conto del do. mio viaggio, del mio ritorno qui, Le inclusi una lettera del nostro comune e buono Amico Piattoli, e Le mandai 2 miei Opuscoli, uno sulla
         
          Editors’ Translation
          
            
              Pisa, 15 April, 1803.
            
            After my letter of 6 December 1800 (which you received), I wrote you on 5 Feb., 2 and 30 July, 28 September, and 15 November 1801. On 28 September I sent you a little bag containing some peach pits of different varieties. At the beginning of April 1802 I received via Milan with the same delivery your two letters dated 29 April 1800 and 17 March 1801. I replied right away on 10 April, when I was about to leave for Petersburg; I wrote you from Venice on the 17th of the said month and on 15 Feb. of this year. I gave you an account of that trip and of my return here; I also attached a letter from our common and good friend Piattoli, and I sent along my two little works, one on
          
        